DETAILED ACTION

Continuation
This application is a continuation application of U.S. Application No. 13/927,022 filed on 25 June 2013, now U.S. Patent 10,475,059 (“Parent Application”). See MPEP §201.07. In accordance with MPEP §609.02(II)(A)(2) and MPEP §2001.06(b) (last paragraph), the Examiner has reviewed and considered the prior art cited in the Parent Application. Also in accordance with MPEP §2001.06(b) (last paragraph), all documents cited or considered ‘of record’ in the Parent Application are now considered cited or ‘of record’ in this application.


Status
This Final Office Action is in response to the communication filed on 22 February 2022. Claim 1 has been canceled previously, claims 2-3 have been amended, and no new claims have been added; therefore, claims 2-4 are pending and presented for examination.


Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 


Response to Amendment
A summary of the Examiner’s Response to Applicant’s amendment:
Applicant’s amendment overcomes the rejection(s) under 35 USC § 112; therefore, the Examiner withdraws the rejection(s).
Applicant’s amendment does not overcome the rejection(s) under 35 USC § 101; therefore, the Examiner maintains the rejection(s) while updating phrasing in keeping with current examination guidelines.
Applicant’s amendment overcomes the rejection(s) under 35 USC §§ 102 and/or 103; therefore, the Examiner places new grounds of rejection.
Applicant’s arguments are found to be not persuasive; please see the Response to Arguments below.


Priority
Applicant’s claim for the benefit via the Parent Application under 35 U.S.C. 119(e) to U.S. Provisional Application Nos. 61,668,384, filed on 5 July 2012, and 61/702,635, filed on 18 September 2012 is acknowledged.
However, as indicated below, aspects of the claims garner no support in the submitted written description; therefore, priority to the Parent Application is currently not found.


Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 18 November 2019 and 26 May 2021 were filed after the mailing date of the application on 7 October 2019. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Examiner’s Note
The Examiner notes that recitations to Applicant's specification, as below, are in reference to the Pre-Grant Publication of Applicant’s specification.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 2-4 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Please see the following Subject Matter Eligibility (“SME”) analysis:

For analysis under SME Step 1, the claims herein are directed to a method, which would be classified under one of the listed statutory classifications (SME Step 1=Yes).

For analysis under revised SME Step 2A, Prong 1, independent claim 2 recites a computerized method, performed by a promotion management computing system having one or more hardware computer processors and one or more non-transitory computer readable storage device storing software instructions executable by the promotion management computing system to perform the computerized method comprising: providing, to a purchaser computing system operated by a user, plugin code configured to execute on the purchaser computing system to interface with a browser executing on the purchaser computing system, wherein the plugin code is further configured to: automatically identify purchases made within the browser; display an indication of interactions with social media content posted by the user regarding a product purchased by the user that qualify for payment of at least a portion of a maximum rebate amount to the user; receiving, from the user via a web form rendered by the browser executing on the purchaser computing system, a financial account identifier of the user; and transmit, to a promotion management computer system, purchase information associated with each identified purchase; receiving, at the promotion management computing system having one or more computer processors, via the plugin code executing on the purchaser computing system, purchase information associated with one or more purchases made by the user, wherein the purchase information indicates, for each of the one or more purchases: an API key configured to enable communication between the plugin code and the promotion management system, a product identifier, a price, and an online retailer; for each of the one or more purchases, identifying rebate criteria associated with the online retailer; automatically determining, based on the rebate criteria, whether the purchase qualifies for rebate, and; in response to determining that the purchase qualifies for rebate, automatically calculating, by the one or more computer processors, a maximum rebate amount; receiving, at the promotion management computing system, via the plugin code executing on the purchaser computing system, the financial account identifier provided by the user; and in response to detecting an interaction with social media content posted by the user regarding the purchased product, transmitting at least a portion of the maximum rebate amount to the financial account identifier provided by the user.
The dependent claims (claims 3-4) appear to be encompassed by the abstract idea of the independent claims since they merely indicate using a temporary user account and requesting confirmation (claim 3) and/or sending a redirect to the browser (claim 4).
The underlined portions of the claims are an indication of elements additional to the abstract idea (to be considered below).
The idea claim elements, then, reflect the idea of a method comprising identifying purchases, displaying (i.e., providing) the requirements for a rebate (e.g., interactions regarding the product), receiving a user account ID, transmitting user purchase information (to communicate and provide product ID, price, and retailer), determining whether the product qualifies for a rebate, calculating the maximum rebate amount, receiving the account ID, and transmitting a portion or all of the maximum rebate when the criteria (e.g., interaction(s)) are met. This may be summarized as the idea of providing a rebate after purchase, the rebate based on interaction(s) with social media content posted by the purchaser; however, the Examiner notes that although this summary of the claims is provided, the analysis regarding subject matter eligibility considers the entirety of the claim elements, both individually and as a whole (or ordered combination). This idea is within the certain methods of organizing human activity (e.g. … commercial or legal interactions such as … advertising, marketing or sales activities/behaviors, or business relations…) grouping of subject matter.
Claim 1 is to providing a plugin code, receiving purchase information via the plugin code, and processing for a rebate, where the providing step indicates the plugin code will/would identify user-purchaser purchases, display indication(s) of interaction(s), receive an account identifier from the user, and transmit purchase information, the receiving of purchase information designates certain information (i.e., an API key, product ID, price, and online retailer), and the processing for a rebate identifies criteria, determines whether the purchase qualifies for rebate, and when it qualifies, calculates a maximum rebate (i.e., a cap or ceiling amount), the processing also includes receiving the account identifier the user provided, detects interactions, and transmits at least a portion of the maximum rebate. Therefore, although the term “rebate” is used, the claims really are just paying a purchaser for their contribution to social media interactions, similar to paying a spokesperson, influencer, or other such person. Therefore, the claim activity is within the realm of advertising, marketing, etc., but also uses or is implemented through fundamental economic principles (e.g., paying someone a commission based on criteria).
Therefore, the claims are found to be directed to an abstract idea.

For analysis under revised SME Step 2A, Prong 2, the above judicial exception is not integrated into a practical application because the additional elements do not impose a meaningful limit on the judicial exception when evaluated individually and as a combination. The additional elements are that this is a computerized method, performed by a promotion management computing system having one or more hardware computer processors and one or more non-transitory computer readable storage device storing software instructions executable by the promotion management computing system to perform the computerized method, to a purchaser computing system operated by a user, plugin code configured to execute on the purchaser computing system to interface with a browser executing on the purchaser computing system, wherein the plugin code is further configured to: automatically, the purchases made within the browser and with/via online retailers; receiving user information via a web form rendered by the browser executing on the purchaser computing system, transmitting to a promotion management computer system; receiving, at the promotion management computing system having one or more computer processors, via the plugin code executing on the purchaser computing system, purchase information and an API key, automatically determining whether the purchase qualifies for rebate and automatically calculating a rebate amount; receiving, at the promotion management computing system, via the plugin code executing on the purchaser computing system, a financial account identifier; transmitting a spending amount associated with the promotion management computing system, and transmitting, by the one or more computer processors, a remaining rebate amount. These additional elements do not reflect an improvement in the functioning of a computer or an improvement to other technology or technical field, effect a particular treatment or prophylaxis for a disease or medical condition (there is no medical disease or condition, much less a treatment or prophylaxis for one), implement the judicial exception with, or by using in conjunction with, a particular machine or manufacture that is integral to the claim, effect a transformation or reduction of a particular article to a different state or thing (there is no transformation/reduction of a physical article), and/or apply or use the judicial exception in some other meaningful way beyond generically linking use of the judicial exception to a particular technological environment.
These elements merely indicate what data is sent or received, and that the rebate processing is performed via computer (rather than by one or more persons) via generic or known computer systems or technology (e.g., processors, instructions, plugins, browsers, etc.) that are not indicated or described as changed, invented, or improved. 
The claims appear to merely apply the judicial exception, include instructions to implement an abstract idea on a computer, or merely use a computer as a tool to perform the abstract idea. The additional elements appear to merely add insignificant extra-solution activity to the judicial exception and/or generally link the use of the judicial exception to a particular technological environment or field of use. 

For analysis under SME Step 2B, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements, as indicated above, are merely “[a]dding the words ‘apply it’ (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, e.g., a limitation indicating that a particular function such as creating and maintaining electronic records is performed by a computer, as discussed in Alice Corp.” that MPEP § 2106.05(I)(A) indicates to be insignificant activity.
There is no indication the Examiner can find in the record regarding any specialized computer hardware or other “inventive” components, but rather, the claims merely indicate computer components which appear to be generic components and therefore do not satisfy an inventive concept that would constitute “significantly more” with respect to eligibility.
The individual elements therefore do not appear to offer any significance beyond the application of the abstract idea itself, and there does not appear to be any additional benefit or significance indicated by the ordered combination, i.e., there does not appear to be any synergy or special import to the claim as a whole other than the application of the idea itself.
The dependent claims, as indicated above, appear encompassed by the abstract idea since they merely limit the idea itself; therefore, the dependent claims do not add significantly more than the idea.
Therefore, SME Step 2B=No, any additional elements, whether taken individually or as an ordered whole in combination, do not amount to significantly more than the abstract idea, including analysis of the dependent claims.  

Please see the Subject Matter Eligibility (SME) guidance and instruction materials at https://www.uspto.gov/patent/laws-and-regulations/examination-policy/subject-matter-eligibility, which includes the latest guidance, memoranda, and update(s) for further information.


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 2-4 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wu (U.S. Patent Application Publication No. 2013/0346172) in view of Ziskrout et al. (U.S. Patent Application Publication No. 2012/0143674, hereinafter Ziskrout).

Claim 2: Wu discloses a computerized method, performed by a promotion management computing system having one or more hardware computer processors and one or more non-transitory computer readable storage device storing software instructions executable by the promotion management computing system to perform the computerized method (see Wu at least at, e.g., ¶ 0014; citation by number only hereinafter) comprising:
providing, [ ] plugin code configured to execute on the [ ] computing system to interface with a browser executing on the purchaser computing system (0065-0066, “installing an interface”, “refunds are then made via the API of the payment processor via the installed plugin”), wherein the plugin code is further configured to:
automatically identify purchases made (0052, 0065) [ ]; 
display an indication of interactions with social media content posted by the user regarding a product purchased by the user that qualify for payment of at least a portion of a maximum rebate amount to the user (0049, “once a purchase is made it is registered within the system and the user is presented with the option to share the purchased product or service with other parties through their social networks, such as Facebook®., Twitter®, LinkedIn®”, etc., 0055, “Activity can comprise, for example, comments, Likes, +1s, responses, re-tweets, and clicks”, 0090, “the Share Interface 1020, … for storing and maintaining the various user records, vendor files, authorization and correlation tables, and social network lists…. and communicate with purchasers, vendors, users, and third-parties. The software can comprise the application and reward program 1050 that runs the marketing system, creates and updates user records, aggregates the clicks for the users, and interfaces with users, vendors, purchasers, social networks, and third parties. Specifically, a Share application program interface provides the screen displays, widgets, entry fields, and background programming that allows purchasers and vendors to interact with the marketing system” and “Share API 1020, and Social Network Interface 1030 are connected to and communicate with vendors' sales systems 1060, users' computers 1070”, 0081, “A general value calculated based on the share activity can also be sent to the vendor/advertiser to determine the amount and method of reward to the user” – the Examiner noting that “a maximum rebate amount” includes or encompasses a rebate amount designated by the entity offering the rebate);
receiving, [ ] via a web form [ ], a financial account identifier of the user (0045, “credit may be applied retroactively to the original purchaser's original form of payment, for example their credit card bill, some time after the initial measuring period commences. In some embodiments, the compensation may be done automatically by the network marketing system via an application interface installed” 0066, “refunds are then made via the API of the payment processor via the installed plugin”; and
transmit, to a promotion management computer system, purchase information associated with each identified purchase (0065, “the products that currently have been purchased. Such order information can include: a user ID, an order ID, a product ID, a Product name, a product description, the product brand, a product category, a product price, a sales date, a web address for the product, an image address for the product, etc.”);
receiving, at the promotion management computing system having one or more computer processors, via the plugin code executing [ ], purchase information associated with one or more purchases made by the user, wherein the purchase information indicates (0065, “the products that currently have been purchased”), for each of the one or more purchases:
an API key configured to enable communication between the plugin code and the promotion management system (0066, “refunds are then made via the API of the payment processor via the installed plugin”, the Examiner noting that a key would be required to communicate via the API),
a product identifier (0065, “order information can include … a product ID, a Product name, a product description, the product brand, a product category”),
a price (0065, “order information can include  a product price”), and
an online retailer ;
for each of the one or more purchases,
identifying rebate criteria associated with the online retailer (0019, “measure the amount of activity on the user's social network related to the selected item(s), and reward the user for sharing the selected item with others on the user's social network by crediting an amount of the selected item's purchase price back to the user when the measured activity reaches or exceeds a predetermined amount”, 0020, “the amount of activity on the user's social network relating to a selected item comprises click-throughs on the related item link, comments, Likes, +1s, Responses, and Re-tweets, and wherein the user receives a credit or rebate applied to the original form of payment used to purchase the selected item”, 0047, “If the purchased items are selected to be displayed and shared on the user's social network(s), the user could qualify to receive a rebate on the cost of the original purchased item”);
automatically determining, based on the rebate criteria, whether the purchase qualifies for rebate (0019, “measure the amount of activity on the user's social network related to the selected item(s), and reward the user for sharing the selected item with others on the user's social network by crediting an amount of the selected item's purchase price back to the user when the measured activity reaches or exceeds a predetermined amount”, 0020, “the amount of activity on the user's social network relating to a selected item comprises click-throughs on the related item link, comments, Likes, +1s, Responses, and Re-tweets, and wherein the user receives a credit or rebate applied to the original form of payment used to purchase the selected item”, 0045, “credit may be applied retroactively to the original purchaser's original form of payment, for example their credit card bill, some time after the initial measuring period commences. In some embodiments, the compensation may be done automatically by the network marketing system via an application interface installed”); and
in response to determining that the purchase qualifies for rebate, automatically calculating, by the one or more computer processors, a maximum rebate amount (0019, “measure the amount of activity on the user's social network related to the selected item(s), and reward the user for sharing the selected item with others on the user's social network by crediting an amount of the selected item's purchase price back to the user when the measured activity reaches or exceeds a predetermined amount”, 0020, “the amount of activity on the user's social network relating to a selected item comprises click-throughs on the related item link, comments, Likes, +1s, Responses, and Re-tweets, and wherein the user receives a credit or rebate applied to the original form of payment used to purchase the selected item”, 0047, “If the purchased items are selected to be displayed and shared on the user's social network(s), the user could qualify to receive a rebate on the cost of the original purchased item”, 0081, “A general value calculated based on the share activity can also be sent to the vendor/advertiser to determine the amount and method of reward to the user” – the Examiner noting that “a maximum rebate amount” includes or encompasses a rebate amount designated by the entity offering the rebate);
receiving, at the promotion management computing system, via the plugin code [ ], the financial account identifier provided by the user (0045, “credit may be applied retroactively to the original purchaser's original form of payment, for example their credit card bill, some time after the initial measuring period commences. In some embodiments, the compensation may be done automatically by the network marketing system via an application interface installed”); and
in response to detecting an interaction with social media content posted by the user regarding the purchased product (0019, 0020, 0045, 0047),
transmitting at least a portion of the maximum rebate amount to the financial account identifier provided by the user (0045, “credit may be applied retroactively to the original purchaser's original form of payment, for example their credit card bill, some time after the initial measuring period commences. In some embodiments, the compensation may be done automatically by the network marketing system via an application interface installed”).
Wu, however, does not appear to explicitly disclose that the providing of the plug-in code is to a purchaser computing system operated by a user, and to operate on the purchaser computer and in tracking related to purchases in the browser of the purchaser computing system, the receiving and form rendered by the browser executing on the purchaser computing system. Where Wu appears to indicate the plug-in and API are interfacing with the vendor sales system (e.g., Wu at 0065), Ziskrout teaches price and discount optimization (Ziskrout at 0012, 0053), where discounts are, or may be, in the form of rebates and may be provided via a rebate Toolbar that may be implemented as a browser plug-in installed by consumers to enable display/viewing, purchasing, and tracking via the user’s computer(s) (Ziskrout at 0078), including various criteria (Ziskrout at 0194, 0196-0197), so as to “Determine discounts that will maximize the effectiveness of advertising campaigns and the profitability of the operator of the system” (Ziskrout at 0107), where the rebates are credited to a user rebate account (Ziskrout at 0012, 0016, 0022, 0026, 0109, 0111, 0129, etc.), indicating that the user has provided, or provided identification of, the rebate account and the system has received same, so as to optimize rebates and pricing. The Examiner notes that it appears to be the same functionality and operations performed via the vendor and/or user device-installed plug-in, it is merely a matter of which device is reporting or communicating the information and there is there no change in operation or difference in predictability or expectation of success between installation on the vendor or user device. Therefore, the Examiner understands and finds that providing a rebate plug-in for interfacing, receiving purchase information via the plug-in, and rendering on the user device are applying a known technique to a known device, method, or product ready for improvement to yield predictable results so as to optimize rebates and pricing.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to combine or modify the rebating of Wu with the rebate plug-in of Ziskrout in order to provide a rebate plug-in for interfacing, receiving purchase information via the plug-in, and rendering on the user device so as to optimize rebates and pricing.
The rationale for combining in this manner is that providing a rebate plug-in for interfacing, receiving purchase information via the plug-in, and rendering on the user device are applying a known technique to a known device, method, or product ready for improvement to yield predictable results so as to optimize rebates and pricing as explained above.

Claim 3: Wu in view of Ziskrout discloses the computerized method of Claim 2, wherein the promotion management computing system is further configured to:
create a [ ] account for the user (Wu at 0011, “creating an account for a registered marketing system user”, 0014, 0019, ” the computer system … can create an account for a user who completes a purchase through a connected vendor's sales system”; Ziskrout at 0012, 0016, 0022, 0026, 0109, 0111, 0129, etc.),
store the purchase information in the [ ] account (WU at 0011, 0014. 0019; Ziskrout at 0012, 0016, 0022, 0026, 0109, 0111, 0129, etc.);
requesting confirmation of the financial account identifier from the user (Ziskrout at 0012, 0016, 0022, 0026, 0109, 0111, 0129, etc.), and
in response to receiving account confirmation from the user, initiate transmission of the at least a portion of the maximum rebate amount to the financial account identifier (Ziskrout at 0012, 0016, 0022, 0026, 0109, 0111, 0129, etc.).
Wu in view of Ziskrout, however, does not appear to explicitly disclose that the account of Wu or Ziskrout in which the rebate is accumulated and stored is a temporary account. Wu, though, teaches using a PayPal® account, which could be considered a temporary account that would then provide compensation back to a user’s permanent account (such as a bank account); however, the disclosure of Wu does not appear explicit as to how that specific processing would work. However, there are only two possible types of accounts that would or could serve as a rebate account – it must either be a temporary account or a permanent account. Therefore, the Examiner understands and finds that creating a temporary account to store rebates is obvious to try since choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success since a temporary account merely stores the rebate for a time as it is provided to the user.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to combine or modify the rebating of Wu in view of Ziskrout in order to create a temporary account to store rebates since a temporary account merely stores the rebate for a time as it is provided to the user.
The rationale for combining in this manner is that creating a temporary account to store rebates is obvious to try since choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success since a/the temporary account merely stores the rebate for a time as it is provided to the user as explained above.

Claim 4: Wu in view of Ziskrout discloses the computerized method of Claim 2, further comprising sending, to the browser executing on the purchaser computing system, an HTTP redirection message directing the browser to a promotional website location, the promotional website location being determined based at least in part upon input from the online retailer (Wu at 0054, “The marketing system assigns the uniquely coded URLs to the registered purchasers when they elect to share a purchased item through their social networks. Each selected item has its own unique URL. The URL redirects the third party through the marketing system to the actual product, where the product can be on a vendor's or retailer's website”; see also Ziskrout at 0109-0111, as combined above and using the rationale as at the combination above; as combined above and using the rationale as at the combination above).


Response to Arguments
Applicant's arguments filed 22 February 2022 have been fully considered but they are not persuasive.

The § 112 rejections are withdrawn; therefore, Applicant’s amendments are considered moot and not persuasive.

Applicant's arguments with respect to § 101 merely allege the amendment overcomes the rejection, but without any explanation or reasoning as to why or how the rejection(s) may be overcome; therefore, these arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them.

Applicant’s amendments necessitate new grounds of rejection; therefore, the arguments with respect to § 103 are considered moot and not persuasive.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Mr. Rebates, from the Wayback Machine, downloaded 12 November 2021 from https://web.archive.org/web/20111201035858/http://www.mrrebates.com:80/Default.asp and dated 1 December 2011, indicating electronic rebates and criteria therefor.
WO 01/77856 A1, Roberts, Gregory, et al. (Inventors), Brightstreet.com, Inc. (Applicant), with priority to U.S. Application No. 09/544,144, filed 6 April 2000, indicating a loyalty program with rewards such as rebates.
Gross (U.S. Patent Application Publication No. 2008/0071775), as used for rejection in related U.S. Patent Application 15/367,079 (now U.S. Patent 10,963,903), discusses rebate and referral fee amounts from vendors, as well as URLs and a click likelihood correlated to the vendor rebates (e.g. at 0050, 0060, 0067. 0075-0076).
Winkler (U.S. Patent Application Publication No. 2015/0039413) describes offering regular and personal posting rebates where “The regular personal rebate is offered to the subscriber according to his purchasing history, social network details, etc., but without the need to publish any information regarding the current transaction. The personal posting rebate is a higher personal rebate offered in exchange for the subscriber publishing or posting information on a social network regarding the current business or transaction.” (Winkler at 0028), and including rebate parameters/criteria (Winkler at 0034-0038), where the system would distribute the personal rebate (for publishing) according to various factors and parameters where “these parameters provide an indication of the level to which the subscriber is influenced by others in the area and the level to which he or she can influence others in that area, at any given time“ (Winkler at 0053).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT D GARTLAND whose telephone number is (571)270-5501. The examiner can normally be reached M-F 8:30 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ilana Spar can be reached on 571-270-7537. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT D GARTLAND/
Primary Examiner, Art Unit 3622